Mollison, Judge:
Counsel for the parties have stipulated and agreed in these cases as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the Appeals to Reappraisement enumerated on the schedule attached hereto and made a part hereof consists of plywood exported from Finland in the years 1955 and 1956 and that the merchandise is properly dutiable on the basis of the foreign market value as defined in Section 402 (c) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for home consumption including costs of containers and coverings of whatever nature and all other costs, charges and expense incident to placing the merchandise ready for shipment to the United States was the appraised unit values less 4% packed.
Upon the agreed facts, I find that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis of valuation for the merchandise involved in the appeals for reappraisement enumerated in the schedule attached to this decision, and that such value in each case was the appraised value, less 4 per centum, packed.
Judgment will issue accordingly.